RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0127-19T4

J.V.S.,

          Plaintiff-Respondent,

v.

G.F.B.,

     Defendant-Appellant.
____________________________

                   Submitted December 1, 2020 – Decided December 15, 2020

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-0221-20.

                   Jay A. Weinberg, attorney for appellant.

                   Marotta & Garvey, attorneys for respondent (Kathleen
                   P. Garvey, on the brief).

PER CURIAM
        On the evening of the break-up of their ten-month dating relationship,

events occurred that caused plaintiff J.V.S. (Janice1) to commence this action

against defendant G.F.B. (George), under the Prevention of Domestic Violence

Act, N.J.S.A. 2C:25-17 to -35.

        After hearing the testimony of both parties, the judge rendered thorough

findings and entered, in Janice's favor, a final restraining order (FRO), which

George appeals, claiming for the first time that the judge erred by: (1) denying

him the right to cross-examine Janice; (2) denying him an impartial hearing; (3)

"summariz[ing] the legal issues" so as to mislead him into "believ[ing] that

harassment was no longer a predicate act to be litigated"; (4) failing to

"articulate precise findings of fact and conclusions of law" that would

"substantiate a finding . . . of harassment"; (5) failing to render findings of fact

and conclusions of law; and (6) admitting into evidence an Instagram photo and

hearsay contrary to the rules of evidence. We reject all these arguments.

        In considering George's first point, we are mindful that while domestic

violence final hearings are ordinarily expedited, Franklin v. Sloskey, 385 N.J.

Super. 534, 543 (App. Div. 2006), litigants retain the right to cross-examine

witnesses, J.D. v. M.D.F., 207 N.J. 458, 481 (2011); Peterson v. Peterson, 374


1
    The names of the parties are fictitious to protect their identities.
                                                                            A-0127-19T4
                                           2
N.J. Super. 116, 124-26 (App. Div. 2005). George argues he was denied this

right, but the record reveals otherwise.     When Janice completed her direct

testimony, the judge turned to George, who was unrepresented, and advised him

it was his "opportunity" to proceed and that he could exercise his "right of cross-

examination or . . . simply just tell [his] version of [the] events." George

responded that he would "start from like the start of the night and do kind of like

the same thing." The judge correctly interpreted this as George's desire to tell

his side of the story, like Janice did, rather than question Janice. In short, the

opportunity to cross-examine was provided and declined. There was no error.

      In arguing in his second point that the judge denied him an impartial

hearing, George presents a collection of claims, including the fact that the judge

posed leading questions to Janice and admitted an Instagram photo, none of

which George objected to. We find no error in the judge's handling of the

proceedings, and we find no evidence of impartiality. Far from it. As we have

repeatedly said, trial judges in domestic violence matters are allowed great

leeway, particularly when one or both litigants are unrepresented, so as to focus

the testimony and achieve a clear and thorough understanding of both the claim

and the defenses.    J.D., 207 N.J. at 482.     The experienced judge properly

conducted this hearing; there is no evidence or even a hint of impartiality.


                                                                           A-0127-19T4
                                        3
      We find insufficient merit in George's remaining arguments to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                    A-0127-19T4
                                       4